

FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of May 2, 2019, by and among SILICON VALLEY BANK, a California
corporation (“Bank”), MITEK SYSTEMS, INC., a Delaware corporation (“Parent”),
and IDCHECKER, INC., a California corporation (together with Parent, each a
“Co-Borrower” and collectively, “Co-Borrowers”).
Recitals
A.Bank and Co-Borrowers have entered into that certain Loan and Security
Agreement dated as of May 3, 2018 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”). Bank has extended
credit to Co-Borrowers for the purposes permitted in the Loan Agreement.
B.Co-Borrowers have requested that Bank amend the Loan Agreement to extend the
Revolving Line Maturity Date.
C.Bank has agreed to so amend the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
Agreement
        Now, Therefore, in consideration of the foregoing recitals and other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.Amendment to Loan Agreement.
2.1 Section 13 (Definitions). The following term and its respective definition
hereby is amended and restated in its entirety in Section 13.1 of the Loan
Agreement to read as follows:
“Revolving Line Maturity Date” is September 30, 2020.
3.Limitation of Amendment.
3.1 This Amendment is effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in



--------------------------------------------------------------------------------

the Loan Documents, except as herein amended, are hereby ratified and confirmed
and shall remain in full force and effect.
4.Representations and Warranties. Each Co-Borrower represents and warrants to
Bank as follows:
4.1 (a) the representations and warranties contained in the Loan Documents are
true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;
4.2 Co-Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement;
4.3 The organizational documents of Co-Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
4.4 The execution and delivery by Co-Borrower of this Amendment and the
performance by Co-Borrower of its obligations under the Loan Agreement have been
duly authorized by all necessary action on the part of Co-Borrower;
4.5 The execution and delivery by Co-Borrower of this Amendment and the
performance by Co-Borrower of its obligations under the Loan Agreement do not
and will not contravene (a) any law or regulation binding on or affecting
Co-Borrower, (b) any contractual restriction with a Person binding on
Co-Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Co-Borrower, or (d) the organizational documents of Co-Borrower;
4.6 The execution and delivery by Co-Borrower of this Amendment and the
performance by Co-Borrower of its obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on either Co-Borrower,
except as already has been obtained or made; and
4.7 This Amendment has been duly executed and delivered by Co-Borrower and is
the binding obligation of Co-Borrower, enforceable against Co-Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
5.Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Amendment is not a novation and the
terms and conditions of this Amendment shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Amendment and the terms of such
documents, the terms of this Amendment shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.
6.Each Co-Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:

2

--------------------------------------------------------------------------------

(a) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Co-Borrower regarding any fact relied upon by Co-Borrower in entering into this
Amendment.
(b) Co-Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.
(c) The terms of this Amendment are contractual and not a mere recital.
(d) This Amendment has been carefully read by Co-Borrower, the contents hereof
are known and understood by Co-Borrower, and this Amendment is signed freely,
and without duress, by Co-Borrower.
7.Ratification of Perfection Certificate.  Each Co-Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated on or prior to the Effective Date and
acknowledges, confirms and agrees that the disclosures and information such
Co-Borrower provided to Bank in such Perfection Certificate have not changed, as
of the date hereof.
8.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
9.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.
10.Conditions to Effectiveness. This Amendment shall be deemed effective upon
(a) the due execution and delivery to Bank of (i) this Amendment by each party
hereto, and (ii) an updated Corporate Borrowing Certificate from each
Co-Borrower in the form attached hereto, and (b) Co-Borrowers’ payment of (i) an
amendment fee in an amount equal to Thirty-Five Thousand Dollars ($35,000), and
(ii) all Bank Expenses due and owing as of the date hereof, which, in either
case, may be debited from any of Co-Borrowers’ accounts at Bank.
11.Miscellaneous.
11.1 This Amendment shall constitute a Loan Document under the Loan Agreement;
the failure to comply with the covenants contained herein shall constitute an
Event of Default under the Loan Agreement; and all obligations included in this
Amendment (including, without limitation, all obligations for the payment of
principal, interest, fees, and other amounts and expenses) shall constitute
obligations under the Loan Agreement and secured by the Collateral.
11.2 Each provision of this Amendment is severable from every other provision in
determining the enforceability of any provision.
12.Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.
[Balance of Page Intentionally Left Blank]


3

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.





CO-BORROWERS:

MITEK SYSTEMS, INC.By/s/ Jeffrey C. DavisonName:Jeffrey C. DavisonTitle:Chief
Financial OfficerIDCHECKER, INC.By/s/ Jeffrey C. DavisonName:Jeffrey C.
DavisonTitle:Chief Financial OfficerBANK:

SILICON VALLEY BANKBy/s/ Kadie SobelName:Kadie SobelTitle:Director









--------------------------------------------------------------------------------





svblogo.jpg [svblogo.jpg]


CORPORATE BORROWING CERTIFICATE




Co-Borrower: MITEK SYSTEMS, INC., a California corporation Date: May 2, 2019
Bank:  SILICON VALLEY BANK


I hereby certify as follows, as of the date set forth above:
1. I am the Secretary, Assistant Secretary or other officer of Co-Borrower . My
title is as set forth below.


2. Co-Borrower’s exact legal name is set forth above. Co-Borrower is a
corporation existing under the laws of the State of Delaware.


3. Attached hereto are true, correct and complete copies of Co-Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Co-Borrower is incorporated as set forth above.
Such Certificate of Incorporation have not been amended, annulled, rescinded,
revoked or supplemented, and remain in full force and effect as of the date
hereof.


4. The following resolutions were duly and validly adopted by Co-Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Co-Borrower.


Resolved, that any one of the following officers or employees of Co-Borrower,
whose names, titles and signatures are below, may act on behalf of Co-Borrower:

NameTitleSignature
Authorized to Add or Remove Signatories
Scipio M. CarnecchiaChief Executive Officer/s/ Scipio M. CarnecchiaþJeffrey C.
DavisonChief Financial Officer/s/ Jeffrey C. DavisonþTrevor RenfieldVP,
Corporate Controller/s/ Trevor Renfieldþ□









--------------------------------------------------------------------------------

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of
Co-Borrower.


Resolved Further, that such individuals may, on behalf of Co-Borrower:


Borrow Money. Borrow money from Bank.
Execute Loan Documents. Execute any loan documents Bank requires.
Grant Security. Grant Bank a security interest in any of Co-Borrower’s assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Co-Borrower has an interest and receive
cash or otherwise use the proceeds.
Apply for Letters of Credit. Apply for letters of credit from Bank.
Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.
Issue Warrants. Issue warrants for Co-Borrower’s capital stock.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Co-Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.


Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


5. The persons listed above are Co-Borrower’s officers or employees with their
titles and signatures shown next to their names.


MITEK SYSTEMS, INC.



By:/s/ Scipio M. CarnecchiaName:Scipio M. CarnecchiaTitle:Chief Executive
Officer



        *** If the Secretary, Assistant Secretary or other certifying officer
executing above is designated by the resolutions set forth in paragraph 4 as one
of the authorized signing officers, this Certificate must also be signed by a
second authorized officer or director of Co-Borrower.




        I, Jason Gray the General Counsel__ of Co-Borrower, hereby certify as to
paragraphs 1 through 5 above, as of the date set forth above.



By:/s/ Jason GrayName:Jason GrayTitle:General Counsel







--------------------------------------------------------------------------------

svblogo.jpg [svblogo.jpg]


CORPORATE BORROWING CERTIFICATE




Co-Borrower: IDCHECKER, INC., a California corporation   Date: May 2, 2019
Bank:  SILICON VALLEY BANK


I hereby certify as follows, as of the date set forth above:
1. I am the Secretary, Assistant Secretary or other officer of Co-Borrower. My
title is as set forth below.


2. Co-Borrower’s exact legal name is set forth above. Co-Borrower is a
corporation existing under the laws of the State of California.


3. Attached hereto are true, correct and complete copies of Co-Borrower’s
Articles of Incorporation (including amendments), as filed with the Secretary of
State of the state in which Co-Borrower is incorporated as set forth above. Such
Articles of Incorporation have not been amended, annulled, rescinded, revoked or
supplemented, and remain in full force and effect as of the date hereof.


4. The following resolutions were duly and validly adopted by Co-Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Co-Borrower.


Resolved, that any one of the following officers or employees of Co-Borrower,
whose names, titles and signatures are below, may act on behalf of Co-Borrower:

NameTitleSignature
Authorized to Add or Remove Signatories
Scipio M. CarnecchiaChief Executive Officer/s/ Scipio M. CarnecchiaþJeffrey C.
DavisonChief Financial Officer/s/ Jeffrey C. DavisonþTrevor RenfieldVP,
Corporate Controller/s/ Trevor Renfieldþ□



Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of
Co-Borrower.








--------------------------------------------------------------------------------

Resolved Further, that such individuals may, on behalf of Co-Borrower:


Borrow Money. Borrow money from Bank.
Execute Loan Documents. Execute any loan documents Bank requires.
Grant Security. Grant Bank a security interest in any of Co-Borrower’s assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Co-Borrower has an interest and receive
cash or otherwise use the proceeds.
Apply for Letters of Credit. Apply for letters of credit from Bank.
Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.
Issue Warrants. Issue warrants for Co-Borrower’s capital stock.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Co-Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.


Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


5. The persons listed above are Co-Borrower’s officers or employees with their
titles and signatures shown next to their names.


IDCHECKER, INC.



By:/s/ Scipio M. CarnecchiaName:Scipio M. CarnecchiaTitle:Chief Executive
Officer



        *** If the Secretary, Assistant Secretary or other certifying officer
executing above is designated by the resolutions set forth in paragraph 4 as one
of the authorized signing officers, this Certificate must also be signed by a
second authorized officer or director of Co-Borrower.




        I, Jason Gray the General Counsel of Co-Borrower, hereby certify as to
paragraphs 1 through 5 above, as of the date set forth above.



By:/s/ Jason GrayName:Jason GrayTitle:General Counsel




